Case: 1:20-cv-02112 Document #: 80 Filed: 12/02/20 Page 1 of 1 PagelD #:985

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LIBERTARIAN PARTY OF ILLINOIS, et al.,
Plaintiffs,

No. 1:20-cv-02112

Vv.

J.B. PRITZKER, et al.,

)
)
)
)
)
) Hon. Charles R. Norgle
)
)
Defendants. )
)

Motion for Leave to Appear Pro Hac Vice [13] is granted. The parties shall submit a joint status
report no later than January 8, 2021.

IT IS SO ORDERED.
ENTER:

Ll Jb

CHARLES RONALD ue Judge

 

United States District Court
DATE: December 2, 2020
